Case 1:20-cv-01186-CBA-VMS Document5 Filed 03/16/20 Page 1 of 1 PagelD #: 24

 

 

AFFIDAVIT OF SERVICE

INDEX NO: 20cv1186 UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

Attorneys: ARTHUR H. FORMAN Ph: 718 268-2616 File No: 20AF002
Address: 98-20 METROPOLITAN AVENUE, FOREST HILLS, NY 11375
JASWINDER KAUR PLAINTIFF(S)
-against-
RAJENDRASINH JHALA d/b/a NILA'S EYEBROW CENTER, DEFENDANT(S)

And NILAM R. JHALA

 

STATE OF NEW YORK, COUNTY OF QUEENS, SS:

I, PANAGIOTIS ANTIARIS, being duly sworn, deposes and says that deponent is not a party to this proceeding, is over the age of
18 years and resides in the State of New York. That on_3/11/20 at: 10:40 AM deponent served the within SUMMONS IN A CIVIL
ACTION AND COMPLAINT on NILAM R JHALA defendant therein named at 80-03 37TH AVENUE, JACKSON
HEIGHTS, NY 11372

 

. INDIVIDUAL BY Deponent served the legal paper(s) noted above at the above address by personally delivering a true, ...
PERSONAL DELIVERY copy of each paper to said individual upon the above named individual. Deponent knew the individual
so served to be the person described as said respondent above. Deponent identified (her)him as such,
XxX based on statement of the individual served.
DESCRIPTION OF Sex:_F_ Skin: BROWN Hair: BLACK Age: EARLY 50'S
RECIPIENT Height: 5°3”_ Weight:_145 LBS Other Identifying Features:
X

 

 

ZZ
ca Lic# 1249148

   

Sworn to before me on;

ATHANASIA CHRISOMALLIDES
NOTARY PUBLIC-STATE OF NEW YORK
No.01CH6262541
QualifiediIn Queers County
My Commission Expires 05-29-2020
